Citation Nr: 1315752	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  09-41 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable evaluation for plantar warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) regional office in Hartford, Connecticut (RO), which granted service connection for plantar warts and assigned a noncompensable rating effective September 30, 2008.  The Veteran appealed the assigned rating.  


FINDING OF FACT

The Veteran's plantar warts involve painful scars.    


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 10 percent, but no higher, for plantar warts are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Code 7804 (2008, 2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in October 2008, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection for plantar warts was granted by rating decision in February 2009.

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim on appeal.

In accordance with the requirements of VCAA, the October 2008 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims file after the letter.  

The Veteran was informed in the October 2008 letter as to effective dates if his claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA skin examination was conducted in October 2009.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2009 VA examination is adequate, as it provides the symptomatology of the Veteran's plantar warts.  Accordingly, there is adequate medical evidence of record to make a determination on the issue on appeal and VA's duty to assist with respect to obtaining a VA examination in this case has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran, who was granted service connection for plantar warts by rating decision in February 2009 and assigned a noncompensable rating effective September 30, 2008 under Diagnostic Code 7806, contends that his plantar warts disability is more severely disabling than is reflected by the currently assigned rating.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.



In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2012).

The schedular criteria for evaluating the skin have undergone revision since the Veteran filed his claim.  The amendment, affecting Diagnostic Codes 7800-7805, was revised effective October 23, 2008.  These revisions are applicable only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54, 708 (Sept. 23, 2008).  Although the implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008, the Veteran was provided with the new rating criteria in the September 2009 Statement of the Case.  As such, the Board has evaluated the appellant's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would provide him the highest rating.  

Under Diagnostic Code 7806, under both the old and new criteria, a noncompensable evaluation is warranted for dermatitis or eczema where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent evaluation is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 
12-month period.  A 60 percent evaluation is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2012). 

Prior to October 23, 2008, the criteria for evaluating scars provided that a 10 percent evaluation was warranted for scars (other than head, face, or neck) that are deep or cause limited motion in an area or areas exceeding six square inches.  A 20 percent evaluation is warranted for such scars in an area or areas exceeding 12 square inches.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 and Notes (1) and (2) (2008). 

Under Diagnostic Code 7802, scars (other than head, face, or neck) that are superficial and that do not cause limited motion in an area or areas of 144 square inches or greater warrants a 10 percent evaluation.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 and Notes (1) and (2) (2008). 

Under Diagnostic Code 7803, superficial and unstable scars warrant a 10 percent evaluation.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 and Notes (1) and (2) (2008). 

Under Diagnostic Code 7804, superficial scars that are painful on examination warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Diagnostic Code 7805 provides that scars are to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

Effective October 23, 2008, the criteria for evaluating scars was amended.  A 10 percent evaluation is warranted for scars that are deep and nonlinear in area or areas of at least 6 square inches.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 and Note (1) (2012). 

A 10 percent evaluation is warranted for scars that are superficial and nonlinear in area or areas of at least 144 square inches.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 and Note (1) (2012). 

A 10 percent evaluation is warranted for 1 to 2 scars that are unstable or painful.  A 20 percent evaluation is warranted for 3 or 4 scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin associated with the scar.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 and Notes (1) and (2) (2012). 

For other scars and other effects of scars evaluated under diagnostic codes 7801, 7802 and 7804, evaluate any disabling effect(s) not considered in a rating provided under the referenced diagnostic codes under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2012). 

Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries.  With actual loss of use of the foot, a 40 percent rating is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2012).

The Board observes that the words "moderate", "moderately severe", and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2012).  "Moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary 871 (1988).  "Severe" is generally defined as "of a great degree: serious."  Id. 1078 (1990).

VA treatment reports dated from September 2008 to August 2009 reveal that the Veteran complained of recurrent plantar warts.  The impression in September 2008 was foot pain with recurrent plantar warts.  It was noted in October 2008 that the Veteran had a large verruca lesion at the plantar right heel measuring 2 centimeters (cm) in diameter and a smaller lesion at the right plantar hallux measuring 0.25 cm in diameter.  According to a July 2009 report, the Veteran noted that he was able to run two miles a day without much difficulty.  A biopsy obtained in August 2009 did not contain malignant cells.

A VA skin evaluation was conducted in October 2009.  It was noted that the Veteran was not using any corticosteroid or other immunosuppressive drug; he used salicylic acid topically.  He complained of bilateral foot pain, worse with standing or walking; there was no reported weakness, stiffness, swelling, heat, redness, fatigability, or lack of endurance.  The Veteran used orthotics without resolution of his symptoms.  He purchased sneakers with additional soft padding inside that enabled him to run without severe pain, but his feet were painful after running.  He said that he was able to stand 15-30 minutes, but his feet hurt if he applied pressure or stood on the area of the plantar warts.  He avoided standing for more than 30 minutes and climbing ladders.

On physical examination in October 2009, the Veteran displayed a normal gait with no functional limitations on walking.  The examiner noted that there was no unusual shoe wear pattern that would indicate abnormal weight bearing.  There was no foot deformity, no edema, and no instability.  There was a moderate degree of tenderness to deep palpation of the heels bilaterally at the anterior and posterior regions and at bilateral plantar surfaces along the visible warts.  Pulses were 2 and equal bilaterally; hair growth on the ankles and feet was normal.  Sensation to sharp touch, soft touch, temperature, and vibration was normal for both feet.  He was unable to stand on his heels and toes due to pain.  It was noted that the Veteran had bilateral pes planus.  Normal foot arches were present bilaterally when not weight bearing; arches were significantly reduced when weight bearing.  He was able to walk on his toes without difficulty but complained of bilateral dorsal pain when walking on his heels.  Dorsiflexion of the ankles was from 0 to 20 degrees and plantar flexion was from 0 to 45 degrees; inversion and eversion were from 0 to 20 degrees.  The joint was not painful on motion and joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  The diagnoses were bilateral plantar verruca and failed multiple surgical and medical treatment, and mild to moderate functional impairment with weight bearing as stated by the Veteran.

The Board finds that a 10 percent rating is warranted throughout the appeal period for the Veteran's plantar warts under both the old and new criteria of Diagnostic Code 7804 because the disability involves painful scars.  A 10 percent rating was the maximum rating granted under old Diagnostic Code 7804.  Because only two scars were described in October 2009, a rating in excess of 10 percent is not warranted under current Diagnostic Code 7804 because there is no evidence of 3 or more painful scars.  There is also no evidence that any scar is unstable.  

Although the Veteran complained of functional impairment with weight bearing, a rating in excess of 10 percent is also not warranted under Diagnostic Code 5284 for a moderately severe foot injury because it was reported on VA evaluation in October 2009 that he had a normal gait with no functional limitations on walking and that there was no unusual shoe wear pattern that would indicate abnormal weight bearing.  There was no foot deformity, no edema, and no instability.  
The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.   The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the symptoms of the Veteran's service-connected plantar warts are contemplated by the rating criteria.  See Thun, 22 Vet. App. at 115.  When examined in October 2009, the Veteran had a normal gait with no functional limitations on walking.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's plantar warts present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b) (2012). 

Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19  (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted. 

The Board also notes that the benefit-of-the-doubt rule has been considered in this case.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 ; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an initial 10 percent evaluation for plantar warts is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


